Case 6:20-cv-00737-ADA Document 11-5 Filed 10/27/20 Page 1 of 3




         EXHIBIT D
10/14/2020                       Case 6:20-cv-00737-ADA Document    11-5
                                                             California      Filed
                                                                        Northern       10/27/20 Page 2 of 3
                                                                                 District

  California Northern District




  Time to Milestones

   U.S. District Courts (2865 cases)

       Claim Construction
       Patentee Decisions
         Patentee MSJ
         Infringement

         Patent not invalid
         Patent enforceable

       Patent Challenger Decisions
         Patent Challenger MSJ
         Noninfringement
         Patent invalid

         Patent unenforceable

       Remedies
         Damages
         TRO/Prelim Injct
         Injct/Ongoing Royalty

         Enhncd Dam/Atty Fees
         Sanctions

       Trials
         Jury Trial
         Bench Trial

       Transfers & Stays
         Transfer
         Stay

       Appeal
       Termination
         Likely Settlement

         Mature Termination

                                               1yr               2yr   3yr       4yr        5yr         6yr   7yr




https://search.docketnavigator.com/patent/court/8/1?print=true                                                      1/2
10/14/2020                       Case 6:20-cv-00737-ADA Document    11-5
                                                             California      Filed
                                                                        Northern       10/27/20 Page 3 of 3
                                                                                 District

  California Northern District




   U.S. District Courts
                                       Occurences   Minimum   2nd Percentile   First Quartile   Median   Third Quartile   98th Percentile   Maximum   Average

     Claim Construction                   476        -3.4          7.0             13.2          16.8        24.2              78.4          124.9     21.4
     Patentee MSJ                         137         2.4          7.5             19.5          24.5        32.2              80.7           97.7     27.9
     Infringement                         309         3.1          3.3             11.0          17.6        29.5              62.9          88.0      21.6

     Patent not invalid                   426         2.2          3.9             13.0          20.8        30.2              87.8          124.3     23.9
     Patent enforceable                   100         2.2          3.3              5.9          12.2        24.4              80.7          88.0      17.4
     Patent Challenger MSJ                437         0.4          5.3             16.5          23.4        31.0              60.3           88.1     24.6

     Noninfringement                      472         1.1          9.0             18.8          25.4        35.3              82.0          125.1     29.2
     Patent invalid                       450         1.0          3.4              7.8          16.9        25.5              82.0          97.2      20.3
     Patent unenforceable                  8         16.3                                        32.3                                         42.1     30.8

     Damages                              117         8.8          11.8             21.1         27.9        36.0              85.1          88.0      32.1
     TRO/Prelim Injct                     157         0.7           1.1             2.4          3.5          13.1             18.3          18.3       7.0
     Injct/Ongoing Royalty                189         1.0          2.2              8.6          14.6        25.0              77.6          80.4      20.0

     Enhncd Dam/Atty Fees                 74          4.9          8.6             13.6          20.3        44.3              74.2          74.2      28.5
     Sanctions                            27          9.0          9.8             13.5          19.8        41.4              65.5          65.5      28.1
     Jury Trial                           309        12.2         13.0             22.5          28.3        38.4              84.7           85.1     34.4

     Bench Trial                           12        13.6         15.0             18.9          26.6        35.3              73.4          73.4      29.5

     Transfer                             98          0.0                           2.8          4.2          7.2              37.5          37.5       6.4
     Stay                                 857                       1.1             4.1          8.5         16.3              64.6          118.0     13.4
     Appeal                               504        -19.7         3.6             10.3          22.7         37.1             87.0          125.8     28.2
     Likely Settlement                   1538         0.0          0.5              2.9          5.2          8.6              30.3          90.6       7.2
     Mature Termination                   976         0.1          2.4              9.0          18.3        30.0              72.5          125.1     22.3




https://search.docketnavigator.com/patent/court/8/1?print=true                                                                                                  2/2
